DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 June 2020 has been entered.

Status of the Claims
Claims 1-8, 21-28 and 30-33 are pending. 
Claims 9-20 and 29 are cancelled.
Claims 21-28 and 30-32 were withdrawn as being directed to an invention that was independent or distinct from the invention originally claimed. Since applicant had received an action on the merits for the originally presented invention, this invention had been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 and 30-32 were withdrawn from consideration as being directed to a non-elected invention in the Office Action mailed on March 13, 2017.
Claims 1-8 and 33 are under exam herein.

Applicant’s Response

Applicant's response, filed 22 May 2020 has been fully considered.  Rejections and/or objections 

Information Disclosure Statements
The Information Disclosure Statements filed on 12 August 2014 is in compliance with the provisions of 37 CFR 1.97 and was previously considered by the Examiner. However, upon further review the Examiner noted that non-patent literature citation number 55 of page 6 is missing a page number. The deficiency has been corrected.  Signed and annotated copy of the IDS is included with this Office Action. 
The Information Disclosure Statements filed on 3 March 2015 is in compliance with the provisions of 37 CFR 1.97 and was previously considered by the Examiner. However, upon further review the Examiner noted that non-patent literature citation number C1 is missing a page number. The deficiency has been corrected.  Signed and annotated copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because of the inconsistent use of the term “vital sign” in Figure 6. Elements 452 and 478 refer to this term with a hyphen (Vital-Sign) while element 460 refers to this term without a hyphen (Vital Sign) . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Specification
In this office action, all references to the Specification refer to the originally filed Specification.
The disclosure is objected to because of the following informalities:
The Specification refers to the term “vital sign(s)” with a hyphen: vital-sign(s) (see paragraphs 1, 13, 14, 15 and 19-21, for example) and also, without a hyphen: vital sign(s) (see paragraphs). See, for example, paragraphs 1, 31-32 and 34, for example). For the sake of consistency the Applicant is asked to amend the Specification to use either the hyphenated form  (vital-sign) or the non-hyphenated form (vital-sign).
The term “via” in paragraphs 13, 14, 37, 45, 47, 48, 53 and 55 should be italicized since it is a foreign (Latin) term.
Paragraph 1 reads: “.....Docket Number 080624-0634; all of the listed applications filed on ______”. The Applicant is asked to amend this paragraph to incorporate the missing date of filing.
At paragraph 6, the term “more-serious” should be replaced with “more serious” (without a hyphen).
Paragraph 13 reads: “The patch includes a housing containing at least one sensor configured to make physiology of a patient, a transmitter, a receiver, a memory, and a processor”. A sensor cannot “make physiology” of a patient but it can take physiological measurements from a patient or, it can 
At Paragraph 37, “a” should be inserted before “temperature sensor” and “an” should be inserted before “oxygen saturation sensor” so that the paragraph reads as follows: “Monitor patch 20 also may include other sensors such as an accelerometer, a temperature sensor, or an oxygen saturation sensor to measure other characteristics associated with the patient.”
At paragraph 43, “a” should be inserted before “battery” so that the paragraph reads: “.....the central segment 21 is substantially rigid and includes a circuit assembly (24, FIG. 2B) having electronic components and a battery mounted to a rigid printed circuit board (PCB)”.
At paragraph 49 “to” should be inserted between “as well as” and “provide” so that the paragraph reads as follows: “The instructions, which may be stored in a memory 219 and/or 210, may be executed by the processor 202 to control and manage the wireless transceiver 207, the sensor interfaces 212, 214, 216, as well as to provide other communication and processing functions”.
At paragraph 51 “in a” should be inserted between “computer or” and “processor readable medium” so that the paragraph reads as follows: “Information, such as program instructions, data representative of sensor readings, preset alarm conditions, threshold limits, may be stored in a computer or in a processor readable medium such as a memory internal to the processor 202....”
Appropriate correction is required.
At paragraph 54 the numerical indicator of “processor” should be replaced by “310”. currently, it appears that this numerical indicator has an “I” instead of a “1”. See below:

    PNG
    media_image1.png
    84
    278
    media_image1.png
    Greyscale


At paragraph 74 the single quotation mark at the end of the word good transmission should be replaced with a double quotation mark to read “good transmission”.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 9 “the” should be inserted before “transmitter”, “receiver” and “memory” to read as follows: “a processor operably connected to the sensor, the transmitter, the receiver, and the memory”.
In claim 1, line 22 the term “in response to receipt” should be replaced either by “in response to receiving” or “in response to the receipt”.
In claim 1, lines 24-25 the term “the rate” should be replaced with “the determined rate of the vital-sign” as this is the term used in the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1, lines 4-5 recites: “.....at least one sensor configured to make physiological measurements of a vital-sign signal of a patient”. 
The recitation of a sensor configured to make physiological measurements of a vital-sign signal is unclear since a physiological measurement cannot be made for a signal. A sensor may be configured to receive a physiological signal from a patient or, a sensor may be configured to make measurements of a vital-sign of a patient. The Specification at paragraph 37 describes the following:
“Monitor patch 20 resembles a large adhesive bandage and is applied to a
patient 10 when in use. It is preferable to apply the monitor patch 20 to the upper chest of the patient 10 although other locations may be appropriate in some circumstances. Monitor patch 20 incorporates one or more electrodes (not shown) that are in contact with the skin of patient 10 to measure vital signs such as cardiac pulse rate and respiration rate. Monitor patch 20 also may include other sensors such as an accelerometer, temperature sensor, or oxygen saturation sensor to measure other characteristics associated with the patient”.

The Specification refers to the term “vital-sign signal” not as a signal for which measurements are made but rather, as a “structured” signal related to the measured vital-signal which is retrieved from a data record and then transmitted from one device to another. It appears that the term “vital-sign” is being used as a qualifier or descriptor of the retrieved structured signal to denote that it pertains to “vital-signs”. However, this signal is not a measured vital-sign signal per se such as an EKG signal or an SPO2 signal.  See for example paragraph 13 which describes:
“Upon receipt of a signal from a second device via the receiver, the processor retrieves at least a portion of the data record, configures the retrieved portion of the data record into a vital-sign signal, and causes the transmitter to transmit the vital-sign signal to the other device”.

Since the claim later refers to “the physiological measurements from the sensor” (see claim 1 lines 11-12), the Examiner suggests amending the claim to recite: “.....at least one sensor configured to make physiological measurements of a vital-sign ”. Clarification is requested.
In claim 1 lines 6-7 there is lack of antecedent basis in the claim for “another device” and for “the other device” as claim 1 does not recite at least a device. The term “another” is a determiner used to refer to an additional thing of the same type and, the term “other” is an adjective which denotes a person or thing that is different or distinct from one already mentioned. As such, the recitation of a “transmitter configured to transmit signals to another device” and the recitation of a “receiver configured to receive signals from the other device” is unclear as to what is the “device” from which the “another device” and the “other devices” are being distinguished from for the purpose of transmitting signals. The Specification at paragraph 39 describes the following:
Bridge 40 is a device that connects, or "bridges", between monitor patch 20 and
server 60. Bridge 40 communicates with monitor patch 20 over communication link 30 operating, in these exemplary embodiments, at approximately 915 MHz and at a power
level that enables communication link 30 to function up to a distance of approximately
10 meters.”
	
If the Applicant’s intention is to set forth that the “device” is a bridge as described in paragraph 39, the claim should be amended accordingly.
It is noted that claim 1 lines 22 and 26 also refers to the term “the other device” and therefore, these portions of the claim should be amended accordingly. Clarification is requested.
In claim 1, lines 15-16 there is lack of antecedent basis in the claim for “each peak value of the two successive peaks in the measurements of the vital-sign signal”. Claim 1, line 14 recites “two successive peaks in the measurements”. The Examiner suggests amending the claim to recite: “each peak 
Claim 1, lines 14-17 and 19 recitea: “.....determine two successive peaks in the measurements and a time of an occurrence of each peak value of the two successive peaks in the measurements of the vital-sign signal, determine a rate of the vital-sign signal based on a time interval between a first peak value and a second peak value of the determined two successive peaks...” and “....with the determined rate of the vital-sign signal...”
This clause is unclear for the reasons stated with regard to the recitation of the “measurements of a vital-sign signal”. See above. The Examiner suggests amending the claim to recite: 
“determine two successive peaks in the measurements and a time of an occurrence of each peak value of the two successive peaks in the measurements of the vital-sign 
Clarification is requested.
In claim 2 the recitation of: “wherein the physiological measurements of the vital-sign signal of the patient include...” are indefinite for the reasons stated with regard to claim 1 pertaining to the recitation of a “vital-sign signal”. The Examiner suggests amending the claim to recite: “wherein the physiological measurements of the vital-sign ”. Clarification is requested.
Claim 6, lines 1-4 recites: “.....wherein the processor is configured to retain each data record in the memory until a signal indicating a successful transmission of the data record is received from the other device”. There is no recitation in the claim that the data record is transmitted to the “other device” and that the “other device” transmits a signal indicating a successful transmission. Claim 1, lines 6-7 recites: a transmitter configured to transmit signals to another device and a receiver configured to receive signals from the other device. As such, the limitation lacks antecedent basis in the claim and renders the claim indefinite since it cannot be determined what element of the claimed vital-sign patch transmits a data record and receives a signal indicating a successful transmission of a data record thereby providing the conditions for the processor to retain said data record.
Paragraph 67 of the Specification describes the following:
“Patch processor 20 will retrieve the oldest data record, as indicated in this example by the sequence number assigned in the first process, from data buffer 470 in step 474. The data record is converted in step 476 to a vital-sign signal according to the communication protocol of link 30 and transmitted to bridge 40 in step 480. Patch 20 then waits for a signal from bridge 40 as to whether the transmission was successful. If the message from the bridge is that the transmission was not correctly received, step 482 will branch back to step 478 and resend the same vital-sign signal. If the message from the bridge is that the transmission was successful, step 482 will bridge to step 484 where the data record associated with the transmission, which is the oldest record in data buffer 470, is erased.”

If the Applicant’s intention is to set forth that the “other device” is a bridge, that transmitter is configured to transmit the data record to a bridge and that the processor erases the data record upon the receipt of a successful transmission signal from the bridge, the claim should be amended accordingly. Clarification is requested.
Claim 33, lines 6-7 recites: “.....wherein the processor is configured to periodically obtain a plurality of measurements from the sensor”. Claim 33, line 2 recites “a sensor”. There is no recitation in the claim that said sensor is configured to acquire or, that the sensor acquires a “plurality of measurements”. As such, there is lack of antecedent basis in the claim for a processor configured to periodically obtained a plurality of measurements form the sensor and, the claim is indefinite as to what is the source of the measurements obtained by the processor. The Examiner suggests amending the claim to recite that the sensor is configured to obtain or acquire at least one measurement. Clarification is requested.
Claim 33, lines 10-13 recites: “.....after a predetermined number of the plurality of measurements are recorded, determine two successive peaks in the measurements; determine a rate of respiration based on a time interval between a first peak value and a second peak value of the determined two successive peaks”.
The claim is unclear as to what is the basis for the determination of a rate of respiration from peak values. There is no recitation in the claim that the values of the “peaks” in the measurements are determined and there is no recitation in the claim the determined two successive peaks or “peak values” from the sensor and records the time at which said measurements are obtained from the sensor. As such, time recorded in memory is not associated with peak or peak values of the measurements per se, it is only associated with the time the processor obtains the measurements form the sensor. The Specification at paragraph 66 describes:
The process of FIG. 6 starts at step 450 when patch 20 is applied to a patient and
activated. In this example, the sensor will be a pair of electrodes 28 (FIG. 2B) and the
vital sign of interest is respiration, although patch 20 may have other sensors and may
be measuring other vital signs instead of or in addition to respiration. Processor 202 of patch 20 takes a voltage measurement from the electrodes in step 452 and the measurement and the time at which the measurement was taken are stored in memory 202 in step 454. As determining the rate of respiration requires a series of measurements that are evaluated as a set, step 456 branches back to step 452 at this point. After a sufficient number of measurements are recorded, step 456 will branch to step 458 where the data is analyzed, in this example to find two successive peaks in the measurements, and the respiration rate is calculated, in this example, from the time interval between these peaks, in step 460.

The Examiner suggests amending the claim to clearly  set forth that the 1) sensor generates a measurement, 2) that the processor obtains the measurement and the time the measurement was made by the sensor and 3) that the measurements are analyzed to identify peaks and/or peak values prior to the determination of the respiration rate. Clarification is requested.
Claims 3, 4, 5, 7 and 8 are rejected for depending on a rejected base claim.
	35 USC 112 Second Paragraph Rejection- Response to Arguments
Applicant’s arguments filed on 22 May 2020 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.



35 USC 103 Rejection- Response to Arguments
Applicant’s arguments filed on 22 May 2020 have been considered. 
 (A) Claims 1-8 and 33, as currently amended, appear to be free of art under 35 USC 102 and 103 because the prior art in the field of ambulatory physiological monitoring does not teach or fairly suggests a vital-sign patch comprising a sensor and a processor, wherein said processor is configured process vital-sign measurements obtained by the sensor, convert the measurements to a data record, and store in a defined data structure, the data record along with a time of a first and a second peak values and a rate of the vital-sign. The prior art does not teach or fairly suggests a vital-sign patch comprising a processor which is configured to receive an upload command form another device and, in response, retrieve a portion of the data record and the rate of the viral-sign and, transmit the retrieved information to the device.  The available art in the field of ambulatory monitoring teaches, at the most, the transmission of either unprocessed data acquired from a sensor device or, the transmission of a value of a vital-sign calculated by a processor in the sensor patch or, the transmission of the onset of a vital-sign related event determined from respiration data. 

Note to the Applicant concerning the withdrawn claims
Claims 21-28 and 30-32 are currently withdrawing. If the 35 USC 112 Second Paragraph issues stated in this office action are overcome, claims 21-28 and 30-32 would be rejoined and, upon rejoining claims 21-28 and 30-32 the following objections and 35 USC 112 Second Paragraph issues would need to be addressed:
Objections
In claim 21, line 8 and in claim 28, line 9 “the” should be inserted before “transmitter”, “receiver” and “memory” to read as follows: “a processor operably connected to the sensor, the transmitter, the receiver,  and the memory”.
In claim 21, line 26 and in claim 28, line 26 the term “in response to receipt” should be replaced either by “in response to receiving” or “in response to the receipt”.
In claim 21 lines 28-29 and in claim 28, lines 28-29 the term “the rate” should be replaced with “the determined rate of the vital-sign” as this is the term used in the claims.  
In claim 21, line 20  and in claim 28, line 16 a hyphen should be inserted between “vital” and “sign” to read “vital-sign” since this is the form of the term used in the claim. 
35 USC 112 Second Paragraph issues
Claim 21, lines 3-4 and claim 28, lines 4-5 recite: “.....at least one sensor configured to make physiological measurements of a vital-sign signal of a patient”. 
The recitation of a sensor configured to make physiological measurements of a vital-sign signal is unclear since a physiological measurement cannot be made for a signal. A sensor may be configured to receive a physiological signal from a patient or, a sensor may be configured to make measurements of a vital-sign of a patient. The Specification at paragraph 37 describes the following:
“Monitor patch 20 resembles a large adhesive bandage and is applied to a
patient 10 when in use. It is preferable to apply the monitor patch 20 to the upper chest of the patient 10 although other locations may be appropriate in some circumstances. Monitor patch 20 incorporates one or more electrodes (not shown) that are in contact with the skin of patient 10 to measure vital signs such as cardiac pulse rate and respiration rate. Monitor patch 20 also may include other sensors such as an accelerometer, temperature sensor, or oxygen saturation sensor to measure other characteristics associated with the patient”.

The Specification refers to the term “vital-sign signal” not as a signal for which measurements are made but rather, as a “structured” signal related to the measured vital-signal which is retrieved from a data record and then transmitted from one device to another.  It appears that the term “vital-sign” is being used as a qualifier or descriptor of the retrieved structured signal to denote that it pertains to “vital-signs”. However, this signal is not a measured vital-sign signal per se such as an EKG signal or an spO2 signal.  See for example paragraph 13 which describes:
configures the retrieved portion of the data record into a vital-sign signal, and causes the transmitter to transmit the vital-sign signal to the other device”.

Since the claims later refer to “the physiological measurements from the sensor” (see claim 21 lines 10-11 and claim 28, lines 11-12), the Examiner suggests amending the claim to recite: “.....at least one sensor configured to make physiological measurements of a vital-sign ”. 
In claim 21, lines 5-6 and claim 28, lines 6-7 there is lack of antecedent basis in the claim for “another device” and for “the other device” as claims 21 and 28 do not recite at least a device. The term “another” is a determiner used to refer to an additional thing of the same type and, the term “other” is an adjective which denotes a person or thing that is different or distinct from one already mentioned. As such, the recitation of a “transmitter configured to transmit signals to another device” and the recitation of a “receiver configured to receive signals from the other device” is unclear as to what is the “device” from which the “another device” and the “other devices” are being distinguished from for the purpose of transmitting signals. The Specification at paragraph 39 describes the following:
Bridge 40 is a device that connects, or "bridges", between monitor patch 20 and
server 60. Bridge 40 communicates with monitor patch 20 over communication link 30 operating, in these exemplary embodiments, at approximately 915 MHz and at a power
level that enables communication link 30 to function up to a distance of approximately
10 meters.”
	
If the Applicant’s intention is to set forth that the “device” is a bridge as described in paragraph 39, the claim should be amended accordingly.
It is noted that claim 21 lines 26, 30 and claim 28 lines 23, 26 and 30 also refer to the term “the other device” and therefore, these portions of the claims should be amended accordingly. 
In claim 21, lines 14-15 and in claim 28, lines 15-16 there is lack of antecedent basis in the claim for “each peak value of the two successive peaks in the measurements of the vital-sign signal”. Claim 21 
Claim 21 lines 13-16, 18-19 and claim 28, lines 14-17, 19-20 recite: “.....determine two successive peaks in the measurements and a time of an occurrence of each peak value of the two successive peaks in the measurements of the vital-sign signal, determine a rate of the vital-sign signal based on a time interval between a first peak value and a second peak value of the determined two successive peaks...” and “....with the determined rate of the vital-sign signal...”
This clause is unclear for the reasons stated with regard to the recitation of the “measurements of a vital-sign signal”. See above. The Examiner suggests amending the claim to recite: 
“determine two successive peaks in the measurements and a time of an occurrence of each peak value of the two successive peaks in the measurements of the vital-sign 
In claim 21, line 20 there is lack of antecedent basis in the claim for “wherein the vital sign signal is received” as there is no recitation in claim 21 for the receipt of a “vital sign signal”. Claim 21 line 6 recites a  receiver configured to receive “signals” and at line 10, claim 21 recites a processor “configured to periodically obtain physiological measurements from the sensor”.
Claim 21, line 20 recites: “.....wherein the vital sign signal is received as a structured data packet...”.  It is unclear what element of the claimed patch device is receiving the “vital sign signal” as a structure data packet and, which element of the claimed patch provides the vital sign signal as a structured data packet. The claim only recites a sensor configured to make physiological measurements of a vital-sign signal, a receiver configured to receive signals from the other device and a processor configured to periodically obtain physiological measurement from the sensor. There is no recitation in signal are transformed into a structured data packed and that said data packed is transmitted. 
Claim 22 recites: “The vital-signs patch of claim 21 wherein the physiological measurements of the vital-sign signal of the patient include measurements of at least one of the set of body temperature, cardiac pulse rate, respiration rate, and blood pressure”.
There is lack of antecedent basis in the claim for “the set” of body temperature, cardiac pulse rate, respiration rate and blood pressure”.  The Examiner suggests amending the claim to recite: “at least one of 
In claim 22 the recitation of : “wherein the physiological measurements of the vital-sign signal of the patient include...” is indefinite for the reasons stated with regard to claim 21 pertaining to the recitation of a “vital-sign signal”. The Examiner suggests amending the claim to recite: “wherein the physiological measurements of the vital-sign ”. 
In claim 24, there is lack of antecedent basis in the claim for “the successive vital-sign measurements” as there is no recitation in claim 21 from which claim 24 depends for “successive vital-sign measurements”. Claim 21 recites that the sensor makes physiological measurements of a “vital-sign signal”. However, there is no recitation that these measurements are “successive”. 
Claim 25, lines 1-4 and claim 28, lines 22-24 recite: “.....wherein the processor is configured to retain each data record in the memory until a signal indicating a successful transmission of the data record is received from the other device”. There is no recitation in the claims that the data record is transmitted to the “other device” and that the “other device” transmits a signal indicating a successful transmission. Claim 21, lines 5-6 and claim 28, lines 6-7 recite: a transmitter configured to transmit signals to another device and a receiver configured to receive signals from the other device. As such, the limitation lacks antecedent basis in the claim and renders the claims indefinite since it cannot be determined what element of the claimed vital-sign patch transmits a data record and receives a signal 
Paragraph 67 of the Specification describes the following:
“Patch processor 20 will retrieve the oldest data record, as indicated in this example by the sequence number assigned in the first process, from data buffer 470 in step 474. The data record is converted in step 476 to a vital-sign signal according to the communication protocol of link 30 and transmitted to bridge 40 in step 480. Patch 20 then waits for a signal from bridge 40 as to whether the transmission was successful. If the message from the bridge is that the transmission was not correctly received, step 482 will branch back to step 478 and resend the same vital-sign signal. If the message from the bridge is that the transmission was successful, step 482 will bridge to step 484 where the data record associated with the transmission, which is the oldest record in data buffer 470, is erased.”

If the Applicant’s intention is to set forth that the “other device” is a bridge, that transmitter is configured to transmit the data record to a bridge and that the processor erases the data record upon the receipt of a successful transmission signal from the bridge, the claim should be amended accordingly. 
Claim 28, line 21 recites: “wherein the processor is configured to store the data records”. Claim 28, line 17 already recites that the processor is configured to store the data records. The claim is unclear as to whether there is a difference in the records stored by the processor as recited in line 17 and the records stored by the processor as recited in line 21.


Conclusion
No claims are allowed.

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/              Examiner, Art Unit 1631       
                                                                                                                                                                                   
/Lori A. Clow/
Primary Examiner, Art Unit 1631